DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed November 30, 2021.  Currently, claims 1-11 are pending.   
	

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-11 in the paper filed November 30, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to provisional application 62/728,535, filed September 7, 2018.  

Drawings
Objection to Color Drawings/Specification
 
MPEP 608.02, part VIII states: 
 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  
 
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.  

The brief description of the drawings describes color.  In particular, para 26 provides red bars for Figure 2.  Figure 3 is also described as having red bars.  No petition for color drawings has been filed. 

Improper Markush Rejection
Claims 1-11 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 2117.
Here each species is considered to each of the biomarker genes listed in Table 4A. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a 
MPEP 2117 (II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with relapse of cancer.

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with relapse of leukemia.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to a method of determining a prognosis by determining the level of elected SLC2A2(GLUT2) and comparing the level to a control wherein the difference or similarity is indicative of whether the subject has an increased or decreased risk of relapsing leukemia.  

Claim 9 is directed to a method of detecting leukemic regenerating cells (LRCs) in a sample by detecting the level of elected SLC2A2 and comparing the level to one or more biomarkers.  

Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining a prognosis”, “comparing” and indicative of whether the subject has an increased or decreased risk of relapsing leukemia”) and a law of nature/natural phenomenon (i.e. the natural correlation between the increased expression of elected SLC2A2 and increased risk of relapsing leukemia).  
Claim 8 similarly is directed to the same judicial exceptions.  Claim 8 however adds a generic treatment step. 
Claim 9 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “detecting LRCs” and “comparing”) and a law of nature/natural phenomenon (i.e. the natural correlation between the expression of elected SLC2A2 and LRCs).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claim 1, 8, 9 each involves the patent-ineligible concept of an abstract process.  Claims 1, 8 requires performing the step of “prognosis”.  Claim 9 requires detecting LRCs.  Neither the specification nor the claims set forth a limiting definition for 
Each of the claims also are directed to comparing steps.  Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between expression levels such as SLC2A2 and risk of relapsing leukemia or leukemic regenerating cells is a law of nature/natural phenomenon.  The wherein clause which tells users of the process to predict relapse or LRCs in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites determining a level of biomarkers in a test sample or generating a biomarker expression profile, this is not an 
Claim 8 appears to further include a treatment step for “providing a suitable treatment to the subject in need thereof according to the prognosis determined”.  While the claim recites providing a suitable treatment, this is not an integration of the exception into a practical application. The limitation does not indicate how the patient is to be treated, or what the treatment is but instead covers any possible treatment that a doctor decides to administer to the patient. The claim does not require the treatment is related to relapse of leukemia, but could instead be a treatment for sleep deprivation or colon cancer. Even more the limitation is recited at such a high level of generality.  The providing a suitable treatment for the subject limitation fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:

	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the expression of SCL2A2 was well known in the art at the time the invention was made.  The prior art teaches that using commercially available affymextrix chips such as U133 and Exon 1.0 ST determined the level of SCL2A2.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality. The “determining” steps are insufficient to make the claims patent eligible.  The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A)  The claims refer to tables. MPEP 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Here, Claim 1 and 9 recite Table 4A. Appropriate correction is required.

B)  Claims 1-6 are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 1 is directed to an method for determining a prognosis for a subject. However the claim only provides for determining the level of the biomarker in a subject after completing the cytotoxic treatment for leukemia and comparing the level of one or more biomarkers to one or more controls. Thus it is not clear if applicant intends to cover any method for comparing the level of one or more biomarkers to one or more controls, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If 
C) The claims 9-11 are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 9 is directed to an method for detecting Leukemic Regenerating Cells (LRCs) in a test sample. However the claim only provides for comparing the level of one or more biomarkers to one or more controls. Thus it is not clear if applicant intends to cover any method for comparing the level of one or more biomarkers to one or more controls, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-5, 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klco et al. (Blood Vol. 121, No. 9, pages 1633-1643, 2013) and GEO (Series 40442, Gene expression and methylation profiling in primary AML cells treated with decitabine and cytarabine, December 18, 2012). 

Klco teaches a method of analyzing genomic impact of transient low-dose decitabine treatment on primary AML cells.   Klco teaches culturing 18 different primary AML samples for 7 days, the last 3 days of which included 100 nM decitabine (DAC) or 100 nm cytarabine (AraC). For comparison, we also analyzed mRNA from cells treated with DMSO control (mock) and mRNA from uncultured cells taken at the time of diagnosis.
	The Affymetrix NetAffyx website provides SLC2A2 is gene 2705218.  The data set comprised patients treated with AraC and controls.  Analysis of the GSE data for the SCLC2A2 provided the data below.  


    PNG
    media_image1.png
    396
    898
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    406
    969
    media_image2.png
    Greyscale

It is clear the level of SLC2A2 was determined in a test sample obtained from a subject who had been treated for AraC and compared to control levels.  The level of expression of SLC2A in the AraC treated patients was increased compared to the control.  
	With regard to the wherein clause, it is not clear this wherein clause is an active method step or requires anything more than determining and comparing steps.  However, regardless, the data provides the level of SLC2A2 in the sample treated with AraC is increased compared to controls.  

	With regard to Claim 9-10, the claims do not appear to require any more than detecting levels of biomarkers and comparing to controls.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al (WO 2015/124691, August 27, 2015).  


Hoffmann teaches a method of predicting the survival time of a patient suffering from acute myeloid leukemia (AML) and treated with cytarabine and/or anthracycline.  Hoffmann teaches expression level of a gene may be determined by determining the quanitfiy of mRNA using a chip (page 14, lines 20-30). Hoffman describes a method for analysis using DNA chips.  In particular patients with a new diagnosis of AML have been treated by intensive chemo and controls were analyzed (para 34).  RNA was extracted and applied to arrays for analysis of genes.  The method of Hoffman is a screening method to identify genes that predict the survival time of a patient suffering from AML and treated with cytarabine and/or anthracycline (page 15-16).  The screening methods may be used to discriminate AML samples and the corresponding patients (page 16, lines 15-16).  The screening methods that analyzed 72 DNA replication genes of interest identified genes with expression most significantly associated.  
Hoffmann does not specifically use a large Affymetrix array for gene expression analysis.  Hoffmann uses Biomark Dynamic Arrays with 84 probes and primers).  
Haferlach et al. teaches characterization of leukemia by gene expression profiling.  The gene expression profiling was performed using U133 Plus 2.0 microarrays on leukemia patients.  The U133 array can identify differentially expressed genes and demonstrates a very high inter- and intralaboratory reducibility of microarray analyses.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the screening methods of Hoffmann for 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 6, 2022